 



Exhibit 10.73
FIRST AMENDMENT TO THE SELLER NOTE SECURITIES PURCHASE AGREEMENT
     THIS FIRST AMENDMENT TO THE SELLER NOTE SECURITIES PURCHASE AGREEMENT (the
“Amendment”) is made effective as of June 30, 2006 between Alion Science and
Technology Corporation, a Delaware corporation (the “Company”), and Illinois
Institute of Technology, an Illinois not-for-profit corporation (“IIT”).
     WHEREAS, the Company and IIT Research Institute, an Illinois not-for-profit
corporation affiliated with and controlled by IIT (“IITRI”) entered into that
certain Seller Note Securities Purchase Agreement dated as of the 20th day of
December 2002 (the “Seller Note Securities Purchase Agreement”), pursuant to
which the Company issued to IITRI its 6% junior subordinated promissory note
(the “Seller Note”) in the principal amount of Thirty-Nine Million Nine Hundred
Thousand United States Dollars ($39.9 million) and warrants to purchase One
Million Eighty Thousand Four Hundred Thirty-Six and Eight-Tenths (1,080,436.8)
shares of the Company’s $0.01 par value per share common stock (“Common Stock”);
     WHEREAS, as of July 1, 2004, IITRI transferred to IIT all its rights and
interests in the Seller Note Securities Purchase Agreement;
     WHEREAS, the Company and IIT desire to amend Sections 2 and 10.1 of the
Seller Note Securities Purchase Agreement as set forth herein.
     NOW, THEREFORE, in consideration of the premises set forth above and the
respective covenants and agreements contained in this Amendment, and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
mutually acknowledged, and intending to be legally bound, the parties hereto
hereby agree as follows:
     1. Amendments to the Seller Note Securities Purchase Agreement.
          (a) Authorization of Securities Section 2 of the Seller Note
Securities Purchase Agreement is hereby deleted and replaced in its entirety
with the following:
          “Authorization of Securities; etc.
          (a) The Company has authorized the issue of its 6% Junior Subordinated
Notes due December 20, 2010 (herein, together with any notes issued in exchange
thereof or replacement thereof, called the “Notes”) in the aggregate principal
amount of $39,900,000 (the “Original Principal Amount”). The Notes are to be
substantially in the form of Exhibit 2(a) attached hereto.
          (b) The Company has authorized the issue of its warrants evidencing
rights to purchase 1,080,436.8 shares of its Common Stock (subject to
adjustment) (herein, together with any warrants issued in exchange therefor or
replacement thereof, called the “Warrants”). The Warrants are to be
substantially in the form of Exhibit 2(b) attached hereto.

 



--------------------------------------------------------------------------------



 



          (c) Interest on the Notes shall accrue at 6% per annum computed on the
actual number of days elapsed in any year (based on a year of twelve 30-day
months and a 360 day year). Beginning December 20, 2002 and through and
including the fourth anniversary of the Closing Date, interest on the Notes will
be payable quarterly in arrears in the form of non-compounding payment-in-kind
notes (“PIK Notes”). The PIK Notes are to be substantially in the form of
Exhibit 2(c) attached hereto. During the period beginning the day after the
fourth anniversary of the Closing Date through and including the day which is
the sixth anniversary of the Closing Date, interest on the Notes will be payable
quarterly in arrears in the form of compounding payment-in-kind notes
(“Compounding PIK Notes”). The Compounding PIK Notes are to be substantially in
the form of Exhibit 2(d) attached hereto. Interest paid in PIK Notes will not be
compounded and PIK Notes will therefore be non-interest bearing obligations,
payable as provided in the PIK Notes in two equal installments on the seventh
and eighth anniversaries of the Closing Date. Interest paid in Compounding PIK
Notes during the period beginning after the fourth anniversary of the Closing
Date through and including the sixth anniversary of the Closing Date will be
compounded as follows:
              (i) Interest paid in Compounding PIK Notes during the period
beginning the day after the fourth anniversary of the Closing Date through and
including the fifth anniversary of the Closing Date (the “Fifth Year”) will be
paid at a rate of 6% per annum on the Original Principal Amount plus additional
interest at a rate of 6% per annum payable on the interest payable on the
Original Principal Amount during the immediately preceding twelve months (which
yields an effective rate of interest accrual of 6.36% during the Fifth Year);
and
              (ii) Interest paid in Compounding PIK Notes during the period
beginning the day after the fifth anniversary of the Closing Date through and
including the sixth anniversary of the Closing Date (the “Sixth Year”) will be
paid at a rate of 6% per annum on the Original Principal Amount plus additional
interest at a rate of 6% per annum payable on the interest payable on the
Original Principal Amount during the immediately preceding twenty-four months
(which yields an effective rate of Interest accrual of 6.7416% during the Sixth
Year).
          For the avoidance of doubt, beginning with the day after the sixth
anniversary of the Closing Date through and including the Maturity Date,
interest on the Notes will no longer compound in any case. Beginning with the
day after the sixth anniversary of the Closing Date through and including the
Maturity Date, interest on the Notes shall be payable quarterly, in cash at a
rate of 16% per annum computed on the actual number of days elapsed in any year
(based upon a year of twelve 30-day months and a 360 day year). The first
installment of interest on the Notes is payable on March 31, 2003, and
thereafter interest is payable on the Notes, quarterly in arrears on the last
Business Day of March, June, September and December of each year, commencing
March 31, 2003 and on the Maturity Date. In no event shall the amount paid or
agreed to be paid by the Company as interest on any Note exceed the highest
lawful rate permissible under any law applicable thereto.

2



--------------------------------------------------------------------------------



 



          (d) The Original Principal Amount and interest accrued in the form of
the PIK Notes and the Compounding PIK Notes are payable as provided in the Notes
in two equal installments on the seventh and eighth anniversaries of the Closing
Date.”
          (b) Definitions. Section 10.1 of the Seller Note Securities Purchase
Agreement is hereby amended by deleting the following defined terms in their
entirety and replacing them with the following:
          “Bank Credit Agreement” means the Term B Senior Credit Agreement dated
as of August 2, 2004, as amended pursuant to that certain Incremental Term Loan
Assumption Agreement and Amendment No. 1 dated as of April 1, 2005, that certain
Incremental Term Loan Assumption Agreement and Amendment No. 2 dated as of
March 24, 2006 and that certain Incremental Term Loan Assumption Agreement and
Amendment No. 3 dated as of June 30, 2006.
          “Notes” shall mean the Company’s 6% junior subordinated promissory
note issued pursuant to this Agreement, together with any notes issued in
exchange therefor or replacement thereof, and the PIK Notes and the Compounding
PIK Notes.”
          “PIK Notes” shall have the meaning assigned to such term in Section
2(c) of this Agreement.
          (c) Definitions. Section 10.1 of the Seller Note Securities Purchase
Agreement is hereby amended by adding the following defined terms in appropriate
alphabetical order therein:
          “Compounding PIK Notes” shall have the meaning assigned to such term
in Section 2(c) of this Agreement.
          “Fifth Year” shall have the meaning assigned to such term in
Section 2(c)(i) of this Agreement.
          “Maturity Date” shall mean December 20, 2010.
          “Original Principal Amount” shall have the meaning assigned to such
term in Section 2(a) of this Agreement.
          “Sixth Year” have the meaning assigned to such term in
Section 2(c)(ii) of this Agreement..”
     2. Remainder of the Amended Seller Warrant Agreement Not Affected. Except
as set forth in Section 1 hereof, the terms and provisions of the Seller Note
Securities Purchase Agreement remain in full force and effect without change,
amendment, waiver or modification.
     3. Ratification. As modified hereby, the Seller Note Securities Purchase
Agreement and its terms and provisions are hereby ratified for all purposes and
in all respects.

3



--------------------------------------------------------------------------------



 



     4. Counterparts. This Amendment may be executed in one or more facsimile or
electronic counterparts, all of which taken together shall constitute one
instrument.
     5. References. From and after the date provided above, all references to
the Amended Seller Note Securities Purchase Agreement shall be deemed to be
references to the Seller Note Securities Purchase Agreement as modified hereby.
     6. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Illinois, without regard to the
conflict of laws principles thereof.
     7. Conflict. In the event of any conflict between the terms of this
Amendment and the Seller Note Securities Purchase Agreement, the terms of this
Amendment shall govern.
[Signatures follow on next page]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by its officers thereunto duly authorized as of the date hereof.

     
Alion Science and Technology Corporation
  Illinois Institute of Technology
 
   
By: /s/ John M. Hughes
  By: /s/ Lewis Collens
Name: John M. Hughes
  Name: Lewis Collens
Title: Chief Financial Officer
  Title: President

